DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 12/04/2018.
2.    Claims 1 – 18 are pending.
3.    Claims 1 – 18 are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siddhartha Dutta (US 20190392164 A1), hereinafter “Dutta” in view of Heman Huang (US 20190394113 A1), hereinafter “Huang”.

Regarding Claim 1, Dutta discloses an intelligent application deployment system for deploying applications to distributed network technology (DLT) nodes (Dutta, Abstract, the system utilizes blockchain technology to implement improved data protection. A smart contract application is deployed among all devices covered by the data protection system. Ledgers are similarly deployed either on each device or on dedicated ledger nodes to provide a record of all transactions occurring with the protected data), the system comprising:
one or more memory components (Dutta, Fig 1, Paragraph 0028, processing component includes a memory);
one or more processor components (Dutta, Fig 1, Paragraph 0028, processor includes one or more microprocessors, co-processors, logic devices, and/or the like );
computer-readable instructions stored on the one or more memory components and configured to cause the one or more processor components to (Dutta, Paragraph 0026, the processor may be configured to implement various logical operations in response to execution of instructions, for example, instructions stored on a non-transitory, tangible, computer-readable medium):
receive a request from an authorized user to deploy application code to one or more DLT network nodes (Dutta, Paragraph 0038, new device issues a request to be authorized as a node. Paragraph 0056, one of the devices is a provisioning, or master, node used to set up the blockchain network. Each of the other devices requests permission from the master node for entrance into the blockchain network and provides authentication credentials to the master node).

However, Dutta fails to explicitly disclose identify a DLT network on which to deploy the received application code; generate a deployment script, wherein the deployment script comprises executable instructions compatible with the identified DLT network and to be performed by the one or more nodes to implement the application code; and install the application code, wherein installing the application comprises executing the deployment script at the one or more nodes.

Huang, from the same or similar field of endeavor, discloses identify a DLT network on which to deploy the received application code (Huang, Paragraph 0027, user uploads a blockchain-based solution to the blocktest gateway server for evaluation via network, the blocktest gateway server submits the solution to the test network via network to execute and evaluate the solution, receives the results via network, and transmits the results of the evaluation back to the user via network);
generate a deployment script, wherein the deployment script comprises executable instructions compatible with the identified DLT network and to be performed by the one or more nodes to Huang, Paragraph 0029, blockchain-based solution is developed and then uploaded to the blocktest gateway server for testing, wherein the blocktest gateway server checks that the solution meets the requirements for evaluation by the system, checking, among other things, whether the submitted solution implements the required APIs correctly. Paragraph 0036, blocktest gateway server determines the deployment environment for the submitted solution, which includes information about what software will need to be installed on the blockchain nodes to execute the blockchain-based solution);
and install the application code, wherein installing the application comprises executing the deployment script at the one or more nodes (Huang, Paragraph 0029, testing environment package is uploaded to the test network, wherein the test network initializes, creates, provisions, and/or allocates the blockchain nodes using the testing environment package. Paragraph 0036, testing environment package is transmitted to the test network. Paragraph 0037, each blockchain node installs the required deploy environment from the test environment package).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Dutta in view of Huang in order to further modify the method of protecting data using a distributed ledger from the teachings of Dutta with the method of evaluating blockchain-based solution performance from the teachings of Huang.
One of ordinary skill in the art would have been motivated because the blockchain consensus will apportion trust among the members of a networked blockchain system by testing the performance of the blockchain-based solution (Huang – Paragraphs 0006-0007).


Regarding Claim 2, the combination of Dutta and Huang disclose the system of claim 1 above, where Dutta further discloses wherein the deployment script further comprises a self-contained invoking mechanism (Dutta, Paragraph 0040, each participant in the blockchain network registers with the system, the blockchain network, and/or an existing trust participant, and is provided a private and public key pair. Paragraph 0041, when a device is authorized to participate in the blockchain network, key server provides the device with a smart contract and/or a ledger. Paragraph 0044, during power-up of the device or during initialization of the operating system, the operating system detects the presence of and launches smart contract).

Regarding Claim 3, the combination of Dutta and Huang disclose the system of claim 2 above, where Dutta further discloses wherein installing the application further comprises the one or more nodes initiating the invoking mechanism (Dutta, Paragraph 0044, detecting the presence of and launching smart contract, wherein the smart contract comprises an executable that writes data to ledger in a predetermined format based on predetermined function parameters passed by an API call or the like).

Regarding Claim 4, the combination of Dutta and Huang disclose the system of claim 2 above, where Huang further discloses comparing a set of characteristics associated with the application code to a set of characteristics associated with previously identified DLT networks, wherein the set of characteristics associated with previously identified DLT networks is stored in a database communicatively coupled to the system (Huang, Paragraph 0029, blocktest gateway generates testing environment package based on the uploaded solution, containing, for example, the number of blockchain nodes and the resource requirements for each node, like CPU, RAM, and I/O capabilities (i.e., characteristics). Paragraph 0032, blocktest gateway server stores the solution performance data. If the system is automated, then the automated system stores the results in a source-code repository or make them available via a website);
and based on the comparison, determine a DLT network with compatible characteristics for the application code (Huang, Paragraph 0029, checking, among other things, whether the submitted solution implements the required APIs correctly. If it does, then the testing environment package is uploaded to the test network, wherein the test network initializes, creates, provisions, and/or allocates the blockchain nodes using the testing environment package).

Regarding Claim 5, the combination of Dutta and Huang disclose the system of claim 4 above, where Huang further discloses wherein compatible characteristics comprises one of a programming language, minimum signer details, proof of work/stake method, or deployment technology (Huang, Paragraph 0036, the blocktest gateway server determines the resource requirements for each of the needed blockchain nodes, including, for example, the CPU, RAM, and I/O requirements).

Regarding Claim 6, the combination of Dutta and Huang disclose the system of claim 1 above, where Huang further discloses

wherein the computer-readable instructions stored on the one or more memory components are further configured to cause the one or more processor components to store a set of characteristics associated with the application code and a set of characteristics associated with the one or more nodes on which the application code was installed in a database communicatively coupled to the system (Huang, Paragraph 0007, creating a record of the information relating to the performance of the blockchain-based solution, and storing the record on a blockchain and creating the record by cryptographically signing the information, encrypting the information, or cryptographically hashing the information. Paragraphs 0024 and 0027, blockchain system is used to store data or it can be uploaded to an automated system. Paragraph 0032, blocktest gateway server stores the solution performance data. Automated system stores the results in a source-code repository or make them accessible via a website. Paragraph 0037, each blockchain node installs the required deploy environment from the test environment package. Once all the needed environments are installed and ready for use, the blockchain node generates the initialization information indicating, for example, that the node is in a stand-by state, and other basic information about the node such as its IP address. In the process of FIG. 2, this initialization information is transmitted to the blocktest gateway server).

Claim 7 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 8, this claimed limitation is the same as the limitation addressed to Claim 2 above. Therefore it is rejected under the same rationale.

Regarding Claim 9, this claimed limitation is the same as the limitation addressed to Claim 3 above. Therefore it is rejected under the same rationale.

Regarding Claim 10, this claimed limitation is the same as the limitation addressed to Claim 4 above. Therefore it is rejected under the same rationale.

Regarding Claim 11, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 12, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.


Claim 13 carries similar limitations as discussed with regards to Claims 1 and 7 above and therefore is rejected for the same reason.


Regarding Claim 14, this claimed limitation is the same as the limitation addressed to Claims 2 and 8 above. Therefore it is rejected under the same rationale.

Regarding Claim 15, this claimed limitation is the same as the limitation addressed to Claims 3 and 9 above. Therefore it is rejected under the same rationale.

Regarding Claim 16, this claimed limitation is the same as the limitation addressed to Claims 4 and 10 above. Therefore it is rejected under the same rationale.

Regarding Claim 17, this claimed limitation is the same as the limitation addressed to Claims 5 and 11 above. Therefore it is rejected under the same rationale.

Regarding Claim 18, this claimed limitation is the same as the limitation addressed to Claims 6 and 12 above. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of distributed computing systems using distributed ledger technologies.
Some of the prior art include:
Wo 2017/213943 A1, which discloses in Paragraph 0014 a combination of smart contract and a distributed ledger that provides the opportunity for a consortium of entities (e.g., banks), to record transactions between members and other parties, where an entity needs permission from existing members to become a member.
U.S. Publication 20180101842, which discloses in the Abstract and Paragraph 0004 that in order to gain access to a distributed ledger, a first node must authorize a second node using a share key request.
U.S. Publication 20200167319, which discloses in Paragraph 0020 a permissionless blockchain network frameworks that offers a widely available blockchain network which can allow a distributed application to operate across a large number of different participants that can tolerate a lesser degree of trust than a permissioned blockchain network, making it easier to add or extent blockchain networks to incorporate new entities.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Examiner, Art Unit 2446